McCulloch, C. J., (on rehearing). It is insisted by counsel for the plaintiffs that we reached an erroneous conclusion with respect to the amount of rents for which Mixon is liable to them. They contend that according to the undisputed evidence Mixon received annually the sum of $145 as rent of the lands and that he is liable to the plaintiffs on that basis. The chancellor found the rental value to be the sum of $106. The complaint contains no allegation as to the rental value of the lands and there was no proof directed to that issue. It is merely alleged in the complaint that Mixon received $145 each year, and that allegation is sustained by the evidence. The only testimony on that subject comes from Mixon himself. He testified that he accepted the lease in satisfaction of the Mixon-McClintock 'Company debt of $531.23 and that he sub-rented the land each year for the gross sum of $145. He also testified that he paid for certain repairs and paid the taxes on the land, but did not state the cost and amount thereof and was not asked to do so. The plaintiffs repudiated the lease made by their father and can not treat Mixon as a mortgagee in possession, but are confined in their recovery to the fair rental value of the lands. That is not necessarily determined by ascertaining the gross amount of rents received, but the amount so received affords some evidence of the rental value of the land, though not conclusive. The 'burden being on the plaintiffs, they should have offered proof of the net rents received, after deducting taxes and the reasonable cost of necessary repairs, or of the rental value regardless of the amounts actually received. They are not entitled to recover the full rental price received in face of the positive testimony that it was necessary to expend sums for repairs and taxes. Mixon testified that he agreed to pay $531.23 by way of credit on the mortgage debt and to pay the taxes and repair bills, and the chancellor accepted that as the best evidence brought before him of the true rental value of the land. "We can not say that his conclusion was unwarranted. So the plaintiffs1 petition for rehearing is overruled. Shapard asks for a rehearing on each of the points decided against him, but he offers no reasons except those urged in the original briefs, and as we are satisfied with the conclusions reached the petition is overruled. He asks, also, that the judgment of affirmance be modified so as to remand the cause- with directions to enter a decree foreclosing the Mixon-McClintock Company mortgage on the estate of the life of W. C. Bobbitt for the amount decreed against Mixon in favor of the plaintiffs. Appellees join in that request, and for that reason the modification will be made. It is so ordered.